Exhibit 10.74

January 30, 2009

Gill Brown

973 El Cajon Drive

Danville, CA 94526

Dear Gill,

I am pleased to offer you a full-time, regular position with LookSmart Ltd. As
discussed, your title will be Vice President, Advertising Sales. In this
position, you will be reporting to me and you will be working as part of the
Advertising Networks Team.

Your start date will be February 17, 2009. Your compensation on joining is US
$150,000** per annum, paid in accordance with the Company’s regularly
established policies. In addition, your incentive compensation at 100% of “plan”
will be $125,000. Earned incentive compensation will be paid on a quarterly
basis, based on your achievement of approved quarterly performance targets.
These targets will include measures of corporate, business unit and individual
performance. We will also guarantee your full bonus payment for 3 months from
the date of hire.

You will be eligible to enroll in LookSmart’s benefits package. Details of
LookSmart’s benefit plans are provided in the Suite of Benefits document. You
should note that the Company may modify compensation and benefits from time to
time, as it deems necessary.

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. Just as you are free to resign at
anytime for any reason or no reason, similarly the Company is free to terminate
its employment relationship with you at any time, with or without cause, and
with or without notice.

Stock Options

At hire, you will be granted 32,000 stock options, which will be presented to
the Board or its designee for approval as soon as possible in accordance with
their practices. The exercise price for your options will be the closing price
of LookSmart, Ltd. stock as quoted on the NASDAQ exchange on the day of grant.
Your options will vest over a period of four years, with the first 25% vesting
at your one-year anniversary. The remaining 75% will vest monthly thereafter
(1/48 per month). Such options shall be subject to terms and conditions of the
Company's Stock Option Plan and Stock Option Agreements. I am happy to provide
you with a copy of the Plan.

Other

This offer of employment is also contingent upon presenting verification of your
identity and your legal right to work in the United States.

You are required to observe at all times all LookSmart policies and procedures,
as set forth in the Employee Handbook.



--------------------------------------------------------------------------------

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes,
including but not limited to, claims of harassment, discrimination and wrongful
termination, shall be settled by binding arbitration held in San Francisco,
California, under the Arbitration Rules set forth in California Code of Civil
Procedure Section 1280, et seq., including Section 1283.05, (the "Rules") and
pursuant to California law. A copy of the Rules is available for your review
prior to signing this Agreement.

In order to make this a valid agreement, please sign this letter, initial each
page, and return to Cindy Telford in Human Resources. If you require
clarification of any matter, please feel free to contact me.

We look forward to you joining us.

 

Sincerely,

/s/ Jonathan Ewert

Jonathan Ewert SVP and GM Advertiser Networks

 

Accepted and agreed to by:   

            /s/ Gill Brown

  Date:        2/6/09           Gill Brown (signature)        

 

** On June 1, 2009, the salary was decreased by 5% to $142,500 in connection
with the 10% salary reduction of the named executive officers of LookSmart, Ltd.